Citation Nr: 1227847	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, a mood disorder, and an adjustment disorder.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for PTSD.  

In August 2006 and in July 2007, the veteran testified at a Decision Review Officer hearing and at a Travel Board hearing before the undersigned Veterans Law Judge, respectively.  Transcripts of these hearings are associated with the claims folder.  

In January 2008, the Board remanded this matter to the RO to afford due process and for other development.  In February 2009, the Board denied entitlement to service connection for PTSD.  The Veteran appealed to the United Court of Appeals for Veterans Claims (the Court).  In December 2011, the Court vacated the Board's decision and remanded the matter for further proceedings.

The Court directed the Board to consider whether the Veteran had more broadly claimed entitlement to service connection for an acquired psychiatric disorder, including the currently diagnosed adjustment and anxiety disorders, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that regard, the Board notes that a mood disorder, to include a provisional diagnosis of depression, has also been diagnosed since the appellant filed his claim in October 2004.  Pursuant to Clemons, the issue is as stated on the tile page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for PTSD as due to alleged in-service physical assaults.  In this regard, VA has established special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  Significantly, the appellant has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(3) (2011).  Hence, further development is required.

A November 2007 VA treatment record reflects that the Veteran was hospitalized overnight at the psychiatric ward at St. Anthony's Hospital in 2005.  The RO should attempt to obtain those records.

The Veteran was last asked to identify any treatment for a psychiatric disorder in February 2008.  The RO should afford the opportunity for the appellant to identify any treatment since February 2008.

The RO last obtained treatment records from the Bay Pines VA Medical Center, where the Veteran has received treatment, in February 2008.  The RO should obtain all records from that facility since February 2008.  

In a February 2005 statement, a VA doctor statement recommended that the claimant was advised to apply for Social Security disability benefits.  A March 2005 Social Security Administration record shows that the Veteran's gross payable amount is 30 cents.  A November 2005 VA treatment record shows that the appellant had no Social Security disability income.  The RO should obtain clarification from the claimant about whether he has ever applied for Social Security disability benefits.

Finally, another VA examination is necessary not only to address whether not only the existence and nature of any PTSD but also the existence and nature of any other acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault.  This must include notice that an in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(3) should be provided and the Veteran should be invited to submit lay or other evidence in support of his claim.

2.  The RO must ask the Veteran to identify all treatment for a psychiatric disorder since February 2008.  The RO should attempt to obtain the records pertaining to an overnight hospitalization at the psychiatric ward at St. Anthony's Hospital in 2005.  Regardless of the appellant's response, the RO must obtain all records from the Bay Pines VA Medical Center, where the Veteran has received treatment from February 2008 to the present.  The RO should associate any obtained records with the Veteran's claim folder.

3.  The RO should ask the Veteran whether he has ever applied for Social Security disability benefits.  Depending on the claimant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  

4.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a psychiatrist to determine the nature and extent of any PTSD, other anxiety disorder, a mood disorder, and an adjustment disorder.  The claims folder is to be made available to the examiner to review.  

The examiner should indicate whether the Veteran has PTSD and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the PTSD is related to active service.  If the examiner does not diagnose PTSD, then the examiner should comment on the validity of the diagnosis of PTSD made by a VA psychiatrist in November 2007 and June 2005, a VA doctor in February 2005, and Dr. Lindsey in June 1998.  

The examiner should indicate whether the Veteran has an anxiety disorder other than PTSD and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that this anxiety disorder is related to active service.  If the examiner does not diagnose an anxiety disorder other than PTSD, then the examiner should comment on the validity of the diagnoses of anxiety disorder not other specified made by a VA psychiatrist in October 2007, an anxiety disorder made by a VA psychologist in May 2005, and anxiety diagnosed by a VA doctor in February 2005.  

The examiner should indicate whether the Veteran has a mood disorder and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the mood disorder is related to active service.  If the examiner does not diagnose a mood disorder, then the examiner should comment on the validity of the diagnosis of mood disorder not other specified made by a VA psychiatrist in June 2005 and a provisional diagnosis of depression made in 2004 and 2005.

The examiner should indicate whether the Veteran has an adjustment disorder and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the adjustment disorder is related to active service.  If the examiner does not diagnose an adjustment disorder, then the examiner should comment on the validity of the diagnosis of an adjustment disorder made in 2004 and 2005.

A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

7.  Thereafter, the RO must readjudicate issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a mood disorder, and an adjustment disorder.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



